Case 8:19-cr-00416-JSM-TGW Document1 Filed 09/17/19 Page 1 of 3 PagelD 1

FILED
UNITED STATES DISTRICT COURT = 4/3 SEP. 17 py 9; 99
MIDDLE DISTRICT OF FLORIDA, -n, .
TAMPA DIVISION uibois Bs Sra ntet COURT
al Ci FLORIDA
AMPA, FLORIDA

UNITED STATES OF AMERICA

v. CASE NO. ¥:19-@V-Y/ o- 7 307GW)
18 U.S.C. § 1951(a)

JORGE FUENTES-RODRIGUEZ

INFORMATION

The United States Attorney charges:
COUNT ONE

From an unknown date but no later than on or about February 6, 2018,
and continuing through an unknown date but no earlier than on or about
August 15, 2018, in the Middle District of Florida and elsewhere, the
defendant,

JORGE FUENTES-RODRIGUEZ,

knowingly and willfully conspired and agreed with other persons, both known
and unknown to the United States Attorney, to obstruct, delay, and affect
commerce and the movement of articles and commodities in such commerce,
by robbery, as those terms are defined in 18 U.S.C. § 1951(b), in that the
defendant unlawfully took and obtained property belonging to the Advance

Cash America located at 2614 Lakeland Hills Boulevard in Lakeland, Florida,
Case 8:19-cr-00416-JSM-TGW Document1 Filed 09/17/19 Page 2 of 3 PagelD 2

consisting of United States currency belonging to that Advance Cash America
business, in the presence of another individual, that is, an employee of
Advance Cash America, and against her will by means of actual and
threatened force, physical violence, and fear of injury, immediate and future,
to her person.

In violation of 18 U.S.C. § 1951 (a).

FORFEITURE

1. The allegations contained in Count One are hereby realleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 1951, the
defendant,

JORGE FUENTES-RODRIGUEZ,
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the offense and, pursuant to 18 U.S.C. §
924(d) and 28 U.S.C. § 2461(c), all firearms and ammunition involved in or
used in the violation.

3. If any of the property described above, as a result of any act or

omission of the defendant:
Case 8:19-cr-00416-JSM-TGW Document1 Filed 09/17/19 Page 3 of 3 PagelD 3

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

&, has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

é. has been commingled with other property which cannot be

divided without difficulty,
the United States of America shall be entitled to forfeiture of substitute
property pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. §
2461(c).

MARIA CHAPA LOPEZ
United States Attorney

BY: « 2 (Z tt %
Michael M. Gordon
Assistant United States Attorney

he nee Jr.

sgistaht United States Attorney
eputy Chief, Violent Crimes and
Narcotics

 

 
